     Case 2:16-cr-00062-LRH-EJY Document 332 Filed 04/27/20 Page 1 of 5



1

2

3

4

5

6

7

8

9
                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA

11
      UNITED STATES OF AMERICA,                          Case No.: 2:16-CR-00062-LRH-EJY
12
                             Plaintiff,
13                                                       ORDER APPROVING
      v.
14                                                       Stipulation To Vacate And Continue
                                                         Sentencing Hearing And Proposed
15                                                       Order
      DARRIN WILDER,
16
                            Defendant.                   (First Request)
17

18          Certification: This Pleading is Timely Filed
19          The undersigned parties respectfully submit the following Stipulation and Proposed
20   Order for the Court’s consideration.
21          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
22   parties, that the Rule 32 sentencing hearing presently set for June 23, 2020 be vacated and
23   continued for no less than 60 days from June 23, 2020, at a date and time convenient for the
24

                                                    1
     Case 2:16-cr-00062-LRH-EJY Document 332 Filed 04/27/20 Page 2 of 5



1    Court.

2             The parties further stipulate that the requested continuance is warranted for the

3    following reasons:

4             1.     On February 18, 2020, the Court set this matter for a Rule 32 sentencing hearing

5    at 11:00 a.m., on June 23, 2020. ECF No. 308.

6             2.     After the Court set the hearing, and on March 30, 2020, the Chief Judge for the

7    District of Nevada entered Temporary General Order 2020-05, regarding Authorization for

8    Video and Teleconferencing Under the CARES Act And The Exigent Circumstances Created

9    By COVID-19 And Related Coronavirus (hereinafter “General Order”). The General Order is

10   in effect for 90 days from date of entry and addresses the material effect upon the functioning

11   of the Court brought on by the current state of emergency arising from the COVID-19 and

12   Coronavirus pandemic. The General Order finds, among other things, that for the duration of

13   the General Order, in-person Rule 32 felony sentencing hearings cannot be conducted in the

14   District of Nevada without seriously jeopardizing public health and safety. The General Order

15   further provides that Rule 32 sentencing hearings may, with the consent of the defendant

16   (upon advice of counsel), proceed by video or teleconference in individual cases, provided that

17   the presiding Court specifically finds that to delay the matter further will cause serious harm to

18   the interests of justice. See also CARES Act, H.R. 748, Public Law No. 116-136.

19            3.     The defendant desires an in-person Rule 32 sentencing hearing and the parties

20   agree that further delay to accommodate an in-person hearing will not cause serious harm to the

21   interests of justice. Accordingly, a continuance of the Rule 32 sentencing hearing for a period of

22   at least 60 days from June 23, 2020 – which is outside the 90-day duration of the General Order

23   – is appropriate.

24            4.     Defendant is in custody and agrees to the proposed continuance.


                                                       2
     Case 2:16-cr-00062-LRH-EJY Document 332 Filed 04/27/20 Page 3 of 5



1           5.        This is the first request for continuance of the Rule 32 sentencing hearing.

2    WHEREFORE, the parties respectfully request that the Court accept this Stipulation and

3    enter an Order vacating the current setting of June 23, 2020, for the Rule 32 sentencing

4    hearing, and continuing the hearing to a date and time convenient to the Court but not less

5    than 60 days from June 23, 2020. The parties attach a Proposed Order for the Court’s

6    consideration.

7                DATED this 24th day of April, 2020.

8
                                                            Respectfully submitted,
9                                                           NICHOLAS A. TRUTANICH
                                                            United States Attorney
10
                                                                   /s/
11                                                          CHRISTOPHER D. BAKER
                                                            Assistant United States Attorney
12

13                                                                /s/
                                                            BRETT O. WHIPPLE
14                                                          Counsel for Defendant Darrin Wilder

15

16

17

18

19

20

21

22

23

24

                                                        3
     Case 2:16-cr-00062-LRH-EJY Document 332 Filed 04/27/20 Page 4 of 5



1

2
                                UNITED STATES DISTRICT COURT
3
                                          DISTRICT OF NEVADA
4

5     UNITED STATES OF AMERICA,

6                            Plaintiff,                   No. 2:16-CR-00062-LRH-EJY

7     v.

8                                                         ORDER

9     DARRIN WILDER,

10                           Defendant.

11

12          This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing

13   Hearing, the Court having considered the premises therein, and good cause showing, the

14   Court accepts the Stipulation of the parties and finds as follows:

15          1.     The parties agree to the continuance requested in the Stipulation;

16          2.     Defendant is in custody and does not object to the continuance;

17          3.     The Court adopts and incorporates herein in full, District of Nevada, Temporary

18   General Order 2020-05 of March 30, 2020, regarding Authorization for Video and

19   Teleconferencing Under the CARES Act And The Exigent Circumstances Created By

20   COVID-19 And Related Coronavirus (hereinafter “General Order”), including the finding that

21   in light of the current state of emergency brought on by the COV-19 pandemic, and during the

22   time the General Order is in effect, the Court cannot conduct an in-person Rule 32 sentencing

23   hearing without serious risk to the health and safety of the public and the parties involved in

24

                                                      4
     Case 2:16-cr-00062-LRH-EJY Document 332 Filed 04/27/20 Page 5 of 5



1    this matter;

2            4.      The defendant desires an in-person Rule 32 sentencing hearing and no facts have

3    been presented to the Court to show that further delay of the hearing will seriously harm the

4    interests of justice in this case;

5            5.      The General Order is in effect for 90 days from March 30, 2020. Accordingly,

6    pursuant to the Stipulation, the Court will continue and set the date for Rule 32 sentencing

7    hearing for no less than 60 days from June 23, 2020.

8            IT IS THEREFORE ORDERED:

9            1.      The Rule 32 sentencing hearing set for 11:00 a.m., June 23, 2020, is

10                   VACATED and CONTINUED;

11           2.      The Rule 32 sentencing hearing in this matter will commence on Tuesday,

12                   September 8, 2020 at 10:30 a.m. in a Las Vegas courtroom to be announced at

13                   a later date.

14

15
     IT IS SO ORDERED this 27th day of April, 2020.
16
                                                            This is good LRH signature




17

18

19                                                        _______________________________
                                                          LARRY R. HICKS
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

                                                      5
